

Exhibit 10.34






Summary of Compensation of the Directors of Generex Biotechnology Corporation


On May 6, 2008, the Board of Directors of Generex Biotechnology Corporation
(“Generex”) amended its policy to compensate nonemployee members of the Board of
Directors effective immediately following the May 27, 2008 Annual Meeting of
Stockholders (“Effective Date”) as follows:


·
Nonemployee directors receive an annual cash base retainer. Each nonemployee
director serving on the Board of Directors as of the Effective Date is entitled
to an annual cash retainer of $40,000. Each new nonemployee directors will
initially receive a cash retainer of $20,000, increasing to $30,000 for the
second year, and $40,000 thereafter.

 
·
At the discretion of the full Board of Directors, nonemployee directors may
receive stock options to purchase shares of our common stock or shares of
restricted stock each fiscal year. The number and terms of such options or
shares is within the discretion of the full Board of Directors.

 
·
Nonemployee directors serving on committees of the Board of Directors receive
additional cash compensation as follows: .

 
·
Chairperson of Audit Committee
$
15,000
     
 
·
Member of Audit Committee*
$
 5,000
     
 
·
Chairperson of Compensation Committee
$
15,000
     
 
·
Member of Compensation Committee*
$
 5,000
     
 
·
Chairperson of Governance and Nominating Committee
$
 5,000
     
 
·
Member of Governance and Nominating Committee*
$
2,000
     
 
 
*Not payable to Chairperson of such committee.
   

 

 

--------------------------------------------------------------------------------

